Title: From John Quincy Adams to Walter Hellen, 2 May 1805
From: Adams, John Quincy
To: Hellen, Walter



Dear Sir
Quincy 2. May 1805.

Your favour of the 22d: ulto: came to hand a few days since—If it suits your convenience to keep the horse at the original cost it will be perfectly agreeable to me; my wish to have him sold was only upon the supposition that he was of no use to you.
I received at the same time with your last letter one from Mr: Cranch, in which he declines undertaking the Administration of Mr. Johnson’s Estate; owing to the difficulty of finding security to the large Amount required—It seems to me somewhat extraordinary that security should be required in so large a sum, as to render it almost impossible for any body to administer.
My trunks and boxes from Alexandria arrived here almost as soon as ourselves—Notwithstanding this arrival and several others the price of flour untill within a very few days has kept at Boston up at least as high as you have seen it marked in the Boston Gazette.
We have been settled now for about a week in our own house, and are all well, excepting the children—George has the whooping cough, which he must have caught at Philadelphia—His brother we suppose has also taken it from him; but as yet has it so lightly that we cannot be certain of the fact.
Mrs: Hellen and your children we hope are well—I beg to be remembered affectionately to them, and the girls, and remain, Dear Sir, truly your’s 
